OPINION — AG — ** URBAN RENEWAL AUTHORITY — ACQUISITION OF REAL PROPERTY ** WHERE TITLE TO REAL PROPERTY IS ACQUIRED IN THE MONTH OF MARCH BY AN URBAN RENEWAL AUTHORITY AND ALL PREVIOUS TAXES HAVE BEEN PAID, THERE WOULD THEN BE NO REMAINING TAX LIABILITY TO BE PAID TO THE COUNTY TREASURER PURSUANT TO 68 Ohio St. 1971 24232 [68-24232] CITE: 68 Ohio St. 1971 24303 [68-24303](A), ARTICLE X, SECTION 1, 68 Ohio St. 1971 2427 [68-2427], ARTICLE X, SECTION 2, 68 Ohio St. 1971 2424 [68-2424] (JAMES H. GRAY)